                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

 JEFFCOAT ENTERPRISES, INC.,                )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )     CASE NO. 2:19-CV-431-WKW
                                            )               [WO]
 LINVILLE MEMORIAL FUNERAL                  )
 HOME, INC., BRAD LINVILLE,                 )
 and MADONNA LINVILLE,                      )
                                            )
              Defendants.                   )

                                       ORDER

      Before the court is the parties’ Joint Motion to Transfer Venue. (Doc. # 15.)

All parties request and expressly consent to a transfer of this action pursuant to 28

U.S.C. § 1404(a). Section 1404(a) provides that, “[f]or the convenience of parties

and witnesses, in the interest of justice, a district court may transfer any civil action

to any other district or division where it might have been brought or to any district

or division to which all parties have consented.” Id. § 1404(a) (emphasis added).

      For the reasons set forth in the joint motion and based on the parties’ consent,

the court finds that a transfer of venue to the United States District Court for the

Northern District of Alabama is convenient for the parties and is in the interest of

justice. Accordingly, it is ORDERED that the Joint Motion to Transfer Venue (Doc.

# 15) is GRANTED and that this action is TRANSFERRED to the United States
District Court for the Northern District of Alabama. The Clerk of the Court is

DIRECTED to take appropriate steps to effect the transfer.

      DONE this 4th day of September, 2019.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE




                                        2
